            Case 1:20-cv-01173-PB Document 1 Filed 12/10/20 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE

                                                     )
AMY ST. PIERRE,                                      )
                                                     )
                              Plaintiff,             )
                                                     )
                       v.                            )       Civil Action No. 20-CV-1173
                                                     )
STEPHEN J. GRIFFIN,                                  )
                                                     )
                              Defendant.             )
                                                     )

                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1332, 1441 and 1446, and Local Rule 81.1, defendant

Stephen J. Griffin (“Griffin”) hereby gives notice of removal of this action currently pending in

the State of New Hampshire Superior Court for Rockingham County, to the United States

District Court for the District of New Hampshire. As grounds for removal, Griffin states as

follows:

I.     THE STATE COURT ACTION AND BACKGROUND.

The State Court Action

       1.      This action commenced on November 23, 2020, by way of a Complaint by

plaintiff Amy St. Pierre (“St. Pierre”) against defendant Griffin in New Hampshire Superior

Court, Rockingham County, styled as Amy St. Pierre v. Stephen J. Griffin., Docket No. 218-

2020-CV-01230.

       2.      Defendant Griffin first received the Complaint and Summons on or about

December 6, 2020. Copies of the documents that were received by Griffin are attached hereto as

Exhibit A. Griffin does not waive the right to challenge the validity of service of process.
            Case 1:20-cv-01173-PB Document 1 Filed 12/10/20 Page 2 of 5




       3.      St. Pierre claims damages of $985,000 and equitable relief for an alleged violation

of the Stored Communications Act, 18 U.S.C. 2510(17) (Count I), identify fraud (Count II),

invasion of privacy (Count III), retaliation, intimidation and interference (Count IV), and

defamation (Count V). Plaintiff’s claims for relief are contested.

       4.      With this Notice of Removal, Griffin removes this action to this Court on the

bases of federal question and diversity jurisdiction as more fully described below.

II.    THIS COURT HAS DIVERSITY JURISDICTION OVER THIS ACTION.

       A.      Diversity of Citizenship

       5.      Plaintiff St. Pierre is an individual and a citizen of New Hampshire. See Exhibit

A (Cmplt., ¶ 3).

       6.      Defendant Griffin is an individual and a citizen of Rhode Island. Id. ⁋ 4.

       7.      Accordingly, because the parties are citizens of different States, complete

diversity exists. 28 U.S.C. § 1332(a)(1).

       B.      Amount in Controversy

       8.      St. Pierre has expressly alleged in the Complaint that her “Claim amount” is

$985,000.00. See Exhibit A (Form Cmplt. ¶ 3).

       9.      Thus, plaintiff has placed in controversy claims that meet the amount in

controversy requirement of 28 U.S.C. §1332(a).

       10.     Because there is complete diversity among the parties and because the amount in

controversy requirement is satisfied, this Court has jurisdiction pursuant to 28 U.S.C. §§ 1332,

1441, and 1446, and removal is proper.




                                                 2
           Case 1:20-cv-01173-PB Document 1 Filed 12/10/20 Page 3 of 5




III.   THIS COURT HAS FEDERAL QUESTION JURISDICTION.

       11.      In Count I of the Complaint, plaintiff has asserted a claim for a violation of the

Stored Communications Act, 18 U.S.C. § 2510(17). See Exhibit A (Cmplt., ⁋⁋ 41-43).

       12.      Accordingly, this Court has original jurisdiction over this action, which arises in

part under the laws of the United States.

IV.    PROCEDURAL REQUIREMENTS FOR REMOVAL.

       13.      The Complaint was filed on November 23, 2020 and Defendant Griffin received

the Complaint on or about December 6, 2020. Accordingly, this removal is timely. 28 U.S.C.

§ 1446(b); Murphy Bros., Inc. v. Michetti Pipe Stringing Inc., 526 U.S. 344, 347-48 (1999).

       14.      This action is properly removed to this Court because the action is pending within

a state court in this district and division. 28 U.S.C. § 1441(a).

       15.      List of Parties: The plaintiff is Amy St. Pierre. The defendant is Stephen J.

Griffin.

       16.      List of Attorneys:

       Counsel for Plaintiff
       Pro se

       Counsel for Defendant
       Phillip Rakhunov
       POLLACK SOLOMON DUFFY LLP
       101 Huntington Ave., Ste. 530
       Boston, MA 02199
       617.960.3118
       prakhunov@psdfirm.com

       17.      Trial by Jury: It appears from the Complaint that plaintiff has requested a trial by

jury. The defendant reserves his right to make such a demand pursuant to Federal Rule of Civil

Procedure 38.




                                                   3
         Case 1:20-cv-01173-PB Document 1 Filed 12/10/20 Page 4 of 5




       18.    Court from which Case is Removed: New Hampshire Superior Court,

Rockingham County, PO Box 1258, Kingston, New Hampshire 03848.

       19.    Notice: Along with the filing of this Notice, Defendant is also filing notice in the

New Hampshire Superior Court, Rockingham County and providing plaintiff with copies

pursuant to 28 U.S.C. § 1446(d).

V.     CONCLUSION

       WHEREFORE, Defendant Griffin removes this action from the New Hampshire Superior

Court, Rockingham County, to the United States District Court for the District of New

Hampshire.

Dated: December 10, 2020                            Respectfully submitted,

                                                    STEPHEN J. GRIFFIN


                                            By:     /s/ Phillip Rakhunov
                                                    Phillip Rakhunov
                                                    POLLACK SOLOMON DUFFY LLP
                                                    101 Huntington Ave., Ste 530
                                                    Boston, MA 02199
                                                    prakhunov@psdfirm.com




                                                4
          Case 1:20-cv-01173-PB Document 1 Filed 12/10/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       The undersigned certifies that plaintiff Amy St. Pierre us being served with a copy of this
Notice of Removal by email at amy.stpierre25@gmail.com on December 10, 2020 and U.S. Mail
on December 11, 2020, at 3 Bradley Ln., North Hampton NH 03862.

                                                            /s/ Phillip Rakhunov




                                                5
